Name: Commission Regulation (EEC) No 3144/92 of 29 October 1992 re- establishing the levying of customs duties on products of category 16 and 74 (order No 40.0160 and 40.0740), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/42 Official Journal of the European Communities 30 . 10. 92 COMMISSION REGULATION (EEC) No 3144/92 of 29 October 1992 re-establishing the levying of customs duties on products of category 16 and 74 (order No 40.0160 and 40.0740), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category No 1 6 and 74 (order No 40.0160 and 40.0740), originating in India, the relevant ceiling amounts to 99 000 and 67 000 pieces ; Whereas on 27 February 1992 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 2 November 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in India : Order No ^(unit^ CN code Description 40.0160 16 6203 11 00 Men's or boys suits and ensembles, other than (1 000 pieces) 6203 12 00 knitted or crocheted, of wool, of cotton or of 6203 19 10 man-made fibres, excluding ski suits 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 621 1 32 31 Men's or boys tracksuits with lining, with an outer 6211 33 31 shell of a single identical fabric, of cotton or of man-made fibres 40.0740 74 6104 11 00 Women's or girls' knitted or crocheted suits and (1 000 pieces) 6104 12 00 ensembles, of wool , of cotton or man-made fibres, 6104 13 00 excluding ski suits ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p . 1 ). 30 . 10. 92 Official Journal of the European Communities No L 313/43 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Christiane SCRIVENER Member of the Commission